Opinion by
Johnson, J.
In lieu of “outward evidence,” a manufacturer’s affidavit from the Scintilla Magneto Division, Bendix Aviation Corp., was presented stating that the magnetos were manufactured in the United States and that no drawback had been collected or claimed. The affidavit was not considered sufficient for the reason that drawback upon such items had at one time been collected, and the importer was unable to produce a proper certificate of outward manifest. At the trial an additional memorandum by the collector was offered in evidence, wherein he acknowledged that the information contained in a letter of the manufacturer of the magnetos, received subsequent to the filing of the protest, was sufficient to indicate that no drawback had been paid, and that his office was satisfied that the merchandise was entitled to free entry. In view of the evidence presented and of the collector’s acknowledgment that there had been a compliance or waiver under sections 10.1-10.3, Customs Regulations of 1943, the claim of the plaintiff was sustained.